Exhibit 10.12

 

FIRST AMENDMENT TO MANAGEMENT AGREEMENTS

 

THIS FIRST AMENDMENT TO MANAGEMENT AGREEMENTS, dated August 6, 2012, is entered
into among ROYAL SONESTA INC. (“Royal Sonesta”), CAMBRIDGE TRS, INC. (“TRS” and
collectively with Royal Sonesta, “Owners”) and SONESTA INTERNATIONAL HOTELS
CORPORATION (“Manager”).

 

RECITALS:

 

Owners and Manager are party to the Management Agreements listed on Schedule A,
collectively, the (Management Agreements”).  Capitalized terms used in this
First Amendment to Management Agreements without definition shall have the
meanings given to such terms in the Management Agreements.

 

The Management Agreements provide that any Disputes shall, on the demand of any
party to a Dispute, be resolved through binding and final arbitration as
provided therein. The parties desire to amend each of the Management Agreements
to modify the process for the selection of arbitrators.

 

NOW, THEREFORE:

 

Each of the Management Agreements is hereby amended by deleting the second
paragraph of Section 11.17 in its entirety and replacing it with the following:

 

There shall be three (3) arbitrators.  If there are only two (2) parties to the
Dispute, each party shall select one arbitrator within fifteen (15) days after
receipt by respondent of a copy of the demand for arbitration.  Such arbitrators
may be affiliated or interested persons of such parties.  If either party fails
to timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two (2)
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two (2)
arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

In all other respects each of the Management Agreements continues in full force
and effect and unmodified.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Management Agreements has been duly
executed and delivered by Owners and Manager with the intention of creating an
instrument under seal.

 

 

CAMBRIDGE TRS, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

ROYAL SONESTA, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

 

 

 

 

By:

/s/ William J. Sheehan

 

 

William J. Sheehan

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Management Agreements

 

Management Agreement between Sonesta Acquisition Corp. (now known as Sonesta
International Hotels Corporation) and Cambridge TRS, Inc., dated as of January
31, 2012. (Cambridge, MA)

 

Management Agreement between Sonesta International Hotels Corporation and Royal
Sonesta, Inc., dated as of January 31, 2012 (New Orleans, LA)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of April 23, 2012.  (Hilton Head, SC)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of May 31, 2012.  (Baltimore, MD)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of June 12, 2012.  (Burlington, MA)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of June 18, 2012.  (Philadelphia, PA)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 6, 2012 (effective July 9, 2012). 
(Orlando, FL)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 16, 2012.  (Houston, TX)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 25, 2012.  (Andover, MA)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 27, 2012.  (Malvern, PA)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012.  (Parsippany, NJ)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012.  (Somerset, NJ)

 

Management Agreement between Sonesta International Hotels Corporation and
Cambridge TRS, Inc., dated as of July 30, 2012.  (Princeton, NJ)

 

--------------------------------------------------------------------------------